IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-75,839



                EX PARTE ANDREW RUSSELL GOODRUM, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 10,060-A IN THE 46th DISTRICT COURT
                        FROM WILBARGER COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of delivery of a

controlled substance and sentenced to five years’ imprisonment.

        Applicant contends that he is entitled to an out-of-time appeal. We remanded this application

to the trial court for findings of fact and conclusions of law.

        The trial court has determined that Applicant was deprived of his meaningful right to a direct

appeal. We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time appeal
of the judgment of conviction in Cause No. 10,060-A from the 46th Judicial District Court of

Wilbarger County. Applicant is ordered returned to that time at which he may give a written notice

of appeal so that he may then, with the aid of counsel, obtain a meaningful appeal. All time limits

shall be calculated as if the sentence had been imposed on the date on which the mandate of this

Court issues. We hold that, should Applicant desire to prosecute an appeal, he must take affirmative

steps to file a written notice of appeal in the trial court within 30 days after the mandate of this Court

issues.



Delivered: February 6, 2008
Do Not Publish